DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submissions filed on 10/05/2020 and 10/30/2020 has been entered.

3.	Claims 1–20 are pending for examination in Applicant’s amendment filed on 10/05/2020.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–19 of U.S. Patent No. 10,007,556 (“’556 Patent”), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

6.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the ’556 patent, as shown in the mapping of the claims below.


Claim __ of instant Application, No. 15/976,957
Is not patentably distinct from claim ___ of ’556 Patent
1  (method)
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
1
10
9
11
10
12  (system)
11
13
12
14
13
15
14
16
15
17
16
18  (computer program product)
17
19
18
20
19



Claims 1–4, 11 (system), 12–15 (method) and 18–20 (computer program product) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,513,971 (“’971 Patent”), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

8.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the ’971 Patent,

Additionally, one or more claims in the instant application are directed to a computer program product having program code and claim1 of the ’971 Patent is directed to a method; however, it would have been obvious to one of ordinary skill in the art to implement a computer-implemented method by executing the instructions that is stored on the claimed computer program product of the instant application, thus rendering obvious having a computer program product or a storage medium to implement the method.

Moreover, one or more claims in the instant application are directed to a system and claim1 of ’971 Patent is directed to a method. However, it would have been obvious to one of ordinary skill in the art to implement a system having a processor and storage medium storing program instructions, when executed by the processor, to perform the method of the copending application, thus rendering obvious having and using a system to implement the method.


9.	Claims 1–3, 11, 12–14 and 18–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,871,743 (“’743 Patent”), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

10.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the ’743 Patent,


11.	Claims 1–3, 11, 12–14 and 18–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,876,732 (hereinafter “’732 Patent”), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

12.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the ’732 Patent.


Examiner Notes
13.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the 

Abbreviations
14.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
15.	(A)	Ponsford et al., US 2015/0237066 A1 (“Ponsford”).
	(B)	Kolesnik et al., US 2016/0246626 A1 (“Kolesnik”).
	(C)	Bolt et al., US 2004/0153743 A1 (“Bolt”).
	
Ponsford, Kolesnik, and Bolt were cited in the previous Office action.

Notice re prior art available under both pre-AIA  and AIA 
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.
17.	Claims 1, 4, 5, 10, 11, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Ponsford in view of (B) Kolesnik.
See “References Cited” section, above, for full citations of references.


18.	Regarding claim 1, (A) Ponsford teaches the invention substantially as claimed, including:
	“A method for provisioning resources in a distributed computing environment, comprising:
receiving a provisioning instruction to provision an available resource in the distributed computing environment, the provisioning instruction being associated with a set of provisioning tasks for completion”
(¶¶ 16–17: receiving, at an interface, a first request from a client system for a first amount of a resource of a host system to be allocated to a first virtual machine … allocating, using a hypervisor module, an amount of the resource of the host system to the first virtual machine, wherein the amount of the resource allocated to the first virtual machine is less than the first amount of the resource, such that at least a part of the first amount of the resource is available for allocation to a second virtual machine;
¶ 55: request is associated with a resource request for the virtual machine 4 which includes a request for the allocation of one or more resources of the host system 1 to the virtual machine 4-for example, processing power, memory resources, and/or space on a storage medium ( e.g. a magnetic storage medium such as a hard disk or an optical storage medium;
¶¶ 82–83: a client system requests the allocation of one or more resources from the host system … request may include one or more of a memory requirement, a storage requirement, and a processing requirement;
¶ 2: virtual machines are of particular use in relation to cloud computing systems and other distributed processing systems in which a plurality of users share the resources of one or more computing devices); and

“executing at least one provisioning task … whereby executing the at least one provisioning task allocates at least one portion of the resource”
(¶ 16: allocating, using a hypervisor module, an amount of the resource of the host system).

Ponsford further suggests that the allocation is performed “prior to all portions of the available resource becoming available for provisioning”
(¶¶ 16–17;
¶ 86: first virtual machine 4a is not informed that not all of the one or more requested resources are available to it.).

A second reference, (B) Kolesnik also teaches or suggests “prior to all portions of the available resource becoming available for provisioning”
(Fig. 3 and ¶¶ 11–12: determines that there is insufficient resource in the virtualized computer system for fulfilling the request (e.g., upon detecting 20 gigabytes of free storage space in the virtualized computer system). The virtual machine may then be created and deployed with part of the requested resource allocated to the virtual machine (e.g., by creating a virtual disk of 20 gigabytes and associating the virtual disk with the virtual machine)).

Kolesnik teaches resource request and allocation and thus is from the same field of endeavor and/or is reasonably pertinent to the particular problem faced by the inventor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kolesnik with those of Ponsford, to allocate only a portion or part of the requested resource when the complete request cannot be fulfilled. The motivation or advantage to do so is to enable the efficient use and allocation of shared resources by a plurality of VMs (for instance, by providing partial fulfillment, e.g. minimum QoS or level, of a resource to a requesting VM before remaining portions of the resource becomes available/free and can then be reallocated to the requesting VM) (see Ponsford, ¶ 95: once a period of high resource requirement has passed, then the allocated one or more resources for a virtual machine can be reduced and the freed one or more resources reallocated to another virtual machine).


19.	Regarding claim 4, Ponsford teaches/suggests:
“wherein the provisioning instruction is received from one of: a user process; a user application; a system process; and a system application”
(Fig. 1 and ¶¶ 54–55: client system).

20.	Regarding claim 5, Ponsford teaches/suggests:
“wherein the distributed computing environment is a cloud computing environment comprising a plurality of virtualized physical electronic devices”
(¶ 165: host system 1 may, therefore, be a cloud computing system which may be located on one or more physical sites which may be at different geographical locations).

21.	Regarding claim 10, Ponsford and Kolesnik teach/suggest:
“wherein the resource is a virtual resource”
(Ponsford, ¶ 96: each virtual machine 4 may be given a virtual allocation of one or more resources which may differ from the actual allocation of one or more resources;
Kolesnik, ¶ 47).

22.	Regarding claim 11, Ponsford and Kolesnik teach/suggest:
“wherein the resource includes one or more of: storage memory; random access memory (RAM); network bandwidth; central processing unit (CPU) core; and security gateway” 
(Ponsford, ¶ 14 and 55; Kolesnik, ¶ 47).


23.	Regarding claims 12, 15 and 16, they are the corresponding system claims claiming common subject matter with and comprising the same functional limitations (or obvious variations thereof) as method claims 1, 4 and 5, respectively. Therefore, they are rejected based on the same rationales as applied in rejecting claims 1, 4 and 5 above, and further including the following rationale:
	
Ponsford and Kolesnik teaches/suggests:
“a computer device having a processor and a tangible storage device; and a program embodied on the storage device for execution by the processor, the program having a plurality of program instructions”
(Ponsford, ¶ 18; Kolesnik, ¶ 67).
	
24.	Regarding claim 18, it is the corresponding computer program product claim claiming common subject matter with and comprising the same functional limitations (or obvious variations thereof) as method claim 1. Therefore, it is rejected based on the same rationales as applied in rejecting claim 1 above

D.
Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Ponsford in view of (B) Kolesnik, as applied to claims 1 and 12 above, and further in view of (C) Bolt.

26.	Regarding claim 6, Ponsford teaches “wherein the resource includes disk storage memory” (¶ 55).

Ponsford and Kolesnik do not teach “the at least one portion of the resource comprises a storage disk sector.”

Bolt however teaches or suggests:
“the at least one portion of the resource comprises a storage disk sector”
(¶¶ 17 and 20).

Bolt teaches processing write requests to a data storage and thus is from the same field of endeavor and/or is reasonably pertinent to the particular problem faced by the inventor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bolt with those of Ponsford and Kolesnik, to format a hard disk before processing write requests. The motivation or advantage to do so is to initialize and prepare a new storage disk/drive or use by the VMs after requested allocation (provisioning). The Examiner notes that formatting a hard disk to preparing it for writing (data storage) and reading is a well-known feature in the computing art (see additionally, Bolt, ¶ 2).

27.	Regarding claim 7, Bolt teaches or suggests:
“executing the at least one provisioning task comprises formatting a storage disk sector”


28.	Regarding claim 17, it is the corresponding system claim claiming common subject matter with and comprising the same functional limitations (or obvious variations thereof) as method claim 6. Therefore, it is rejected based on the same rationales as applied in rejecting claim 6 above.


Allowable Subject Matter
29.	Claim 2–3, 8–9, 13–14, and 19–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
30.	Applicant’s arguments with respect to the claims have been considered but they are not persuasive.  Applicant’s arguments have not overcome the §103 rejections upon a closer reading of the previously cited reference(s).  Therefore, the rejections are maintained.

In the Remarks, the Applicant contends the following:

a.	The nonstatutory double patenting rejections should be withdrawn because the claims, as amended, are patentably distinct from the claims of the patents cited by Examiner.
b.	In the prior art, an available resource is provisioned only once all portions of the available resource are ready for provisioning


The Examiner disagrees:

As to (a), these sets of conflicting claims recite limitations of using similar language of commensurate scope and thus are not patentably distinct from each other. Additionally, in view of the latest revised Examining Procedure (as of the Ninth Edition, Revision 08.2017) and as set forth in Section 804, that in order for a reply to an Office action that includes a non-statutory double patenting rejection to be considered responsive, Applicant must now file a terminal disclaimer, or file a showing that the claims subject to the rejection are patentably distinct from the reference claims. Moreover, “such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Accordingly, the non-statutory double patenting rejections are maintained.

	As to (b), Ponsford and Kolesnik both teaches or at least suggests that the requested resource is allocated (provisioned) “prior to all portions of the available resource becoming available for provisioning” as applied in rejection of claim 1 (Ponsford, ¶¶ 16–17 and 86; Kolesnik, Fig. 3 and ¶¶ 11–12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
January 29, 2021